Partial Purchase Agreement:

By and Between:

Gate Technologies, LLC and Angel Acquisition Corp







Purpose:




The purpose of this document is to formalize a partial purchase of Angels in
Action (an operating division of Angel Acquisition Corp, A Nevada Company, that
is fully licensed and ‘in good standing’ in both the state(s) of Nevada and
California) and Gate Technologies, LLC, a New York LLC, that is fully licensed
and ‘in good standing’, in that state.




Two Parties:




This agreement is limited to and binding upon ratification by the controlling
interests of the two (2) parties that are listed above. The two (2) parties to
this agreement are:




a.

Angel Acquisition Corp

b.

Gate Technologies, LLC




Terms and Conditions:




The terms and conditions stated herein are hereby agreed upon, and ratified by
the consenting signatures of both parties:




1.

Angel Acquisition Corp




a.

Angel Acquisition Corp owns, manages, retains the entire rights and privileges
to one of its core assets and subsidiaries: Angels In Action

b.

Angels in Action is a working web portal that is designed and targeted to
provide micro-lending and business support services to entities large and small
that are US Based

c.

Angel Acquisition Corp is solely responsible for the development and deployment
of Angels in Action

d.

Angel Acquisition Corp hereby agrees to sell, and to offer to Gate Technologies,
LLC sixty (60) percent of this operating division

e.

Angels in Action will continue to operate jointly as a operating division of
Angel Acquisition Corp and will be held as a majority asset following the
completion of this partial purchase as a managed asset of Gate Technologies, LLC

 

1

--------------------------------------------------------------------------------




2.

Gate Technologies, LLC




a.

Gate Technologies, LLC, hereby agrees to compensate Angel Acquisition Corp and
provide the following consideration to complete this transaction

b.

Ninety thousand dollars in the form of cash

c.

Six hundred thousand dollars in the form of Gate Technologies, LLC Units
contributed by Vince Molinari and Lori Livingston




Related Party Transaction:




Both parties to this agreement hereby declare and stipulate that all are in full
knowledge and consent that the following related parties are involved in this
partial purchase:




a.

Lori Livingston: is a member of the Board of Directors of Angel Acquisition Corp
and also serves as a managing member and Chief Technologies Officer for Gate
Technologies, LLC.

b.

Vince Molinari: is a member of the Board of Directors of Angel Acquisition Corp
and also serves as a managing member and Chief Executive Officer for Gate
Technologies, LLC.

c.

Ginew Holdings, LLC: both Ms. Livingston and Mr. Molinari have respective
companies which control the interest of Ginew Holdings, LLC. Ginew Holdings, LLC
is the majority and controlling shareholder of Angel Acquisition Corp




Majority Shareholder Consent:




It is further declared and so stipulated that Ginew Holdings, LLC is the
majority and controlling shareholder of record for Angel Acquisition Corp. Ginew
Holdings, LLC votes and gives consent to the terms and conditions of this
partial purchase agreement. Ginew Holdings, LLC grants consent for:




a.

Angel Acquisition Corp to disperse its wholly-owned asset “Angels in Action” for
the consideration herein agreed upon to Gate Technologies, Inc

b.

Angel Acquisition Corp, under the direction of Gate Technologies, Inc to
continue to manage and direct and expand the work and specter of influence of
its micro-lending and micro-banking division, “Angels in Action”




Upon ratification by the undersigned of both consenting parties, this agreement
becomes binding upon all.

 

Date: March 23, 2011

Date: March 23, 2011

 

/s/ Steve Bonenberger

Steve Bonenberger
Angel Acquisition Corp                                                         




/s/ Vince Molinari

Vince Molinari
Gate Technologies, LLC

2

--------------------------------------------------------------------------------






